Case 19-19489-LMI Doc 39 Filed 09/27/19 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts.goy
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

 

 

 

 

 

CJ Original Plan
(m] 5th Amended Plan (Indicate Ist, 2nd, etc. Amended. if applicable)
[| Modified Plan (Indicate Ist, 2nd, etc. Moditied, if applicable)
DEBTOR: Marco A Paez JOINT DEBTOR: CASE NO.: 19-19489
SS#: xxx-xx- 0093 SS#NXX-XX-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable, All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter [3.
To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.
To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VII. Debtor(s) must cheek one
box on each line listed below in this section to state whether the plan includes any of the following:
The valuation of a secured claim, set out in Section II], which may result ina _— ee ee Toy aes
. : [| Included [ws] Not included
partial payment or no payment at all to the secured creditor 7 ee cceecpamgoeange
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set P| iveliveled [i] Not included
out in Section II] ~ ~ _ /
Nonstandard provisions, set out in Section VIII [_] Included [a] Not inchided
Ul. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below. Inchiding trustee:
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10s. any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:
1. $1,700.96 for months | to 60 ;
2: for months to 3
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [] PRO BONO
Total Fees: $3000.00 Total Paid: $2000.00 Balance Due: $1000.00
Payable $100.00 _ ‘month (Months 1 to 10)
Allowed fees under LR 2016-I(B)(2) are itemized below:
$3,000 Chapter 13 Case,
Applications for compensation must be filed for all fees over and above the Court's Guidelincs for Compensation.
WI. TREATMENT OF SECURED CLAIMS

LF-31 (rev. 10/3/17)

 

 

 

 

 

 

 

 

A. SECURED CLAIMS: ["] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1, Creditor: Shellpoint Mortgage

Address: 55 Beattie Place Arrearage! Payolfon Petition Date 13,671.28
Greenville, SC 29601 Regular Payment (Maintain) — __ $1,203.02 month (Months 1 to 60)
Last 4 Digits of Arrears Payment (Cure) $227.85 /month (Months 1 to 60)
Account No.: 9855
Other:

 

 

Page | of 3
Case 19-19489-LMI Doc 39 Filed 09/27/19 Page2of3

Debtor(s): Marco A Paez Case number: 19-19489

 

(m] Real Property Check one below for Real Property:
[w)Principal Residence [m]Escrow is included in the regular payments
[_ ]Other Real Property [|The debtor(s) will pay [—|taxes  [_ Jinsurance directly

Address of Collateral:
360 NW 114 Ave, #105
Miami, FL 33172

L_] Personal Property/Vehicle

 

Description of Collateral:

 

B. VALUATION OF COLLATERAL: [im] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[a] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[-] NONE

[@] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtar(s} request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in Personin as Lo any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, ete.)
The Villas at Bristol Park 798 | 360 NW 114 Ave, #105

Miami, FL 33172
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 1! U.S.C, $507 and 11 U.S.C. $ 1322(a}(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [@] NONE
B. INTERNAL REVENUE SERVICE: [il] NONE
Cc. DOMESTIC SUPPORT OBLIGATION(S): [ig] NONE
D. OTHER: [{m] NONE
VY. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $100.00 /month (Months || to 60 )

 

Pay ‘month (Months to )

Pro rata dividend will be calculated by the Trustee upon review of filed claims alter bar date.
B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [i] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
["] NONE

(@] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these ereditors’lessurs. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Collateral Acct, No. (Last 4 Digits) Assume ‘Reject
Chrysler Capital 2018 Dodge Challenger 0500

[m] Assume [_] Reject

 

VIL. INCOME TAX RETURNS AND REFUNDS: [-] NONE

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-19489-LMI Doc 39 Filed 09/27/19 Page 3of3

Debtor(s): Marco A Paez Case number: 19-1 9489

(@) The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f} 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income

increases by more than 3% over the previous year’s income. [Miami cases]

VII. NON-STANDARD PLAN PROVISIONS [il] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/sf Marco A Paez Debtor 9/27/2019 Joint Debtor

Date Date

Marco A Paez

/s/ Ricardo Corona, Esq. 272019
Attorney with permission to sign on Date
Debtor(s)’ behalf
By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those sct out in paragraph VIII.

LF-31 (rey, 10/3/17) Page 3 of 3
